DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 5, 6, 15, 16, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14, 18 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200089502 A1 - hereinafter "Hong".

With respect to claim 1, Hong teaches,
A method for compiling, by a compilation tool, a source code into a computer-executable code, the compilation tool being implemented within a computer processing unit, the method comprising: - Figs. 1, 3 and 8
receiving the source code as an input to the compilation tool; - "The compiler 802 receives program data to be compiled and optional metadata 801." [0075]; Fig. 8
storing the source code in a memory of the computer processing unit; - "One or more of the main memory 904, the mass storage unit 916, or other memory device can store the job data, transmitter characteristics, or other data for executing the method of FIGS. 1-7." [0083]
translating, by the compilation tool, the source code into an object code comprising machine instructions executable by a processor; - "The compiler 802 is a program that converts higher-level instructions into a machine-code or a lower-level form. The code form allows the processing circuitry 808 to execute the instructions and is sometimes called an executable program." [0076]; Fig. 8
after the translating, introducing, by the compilation tool, between machine instructions of the object code, additional instructions selected from additional illegal instructions or additional no-operation instructions so as to obtain the computer-executable code; and - "In one or more embodiments, operation 104, is performed during compilation time (sometimes called build time)." [0039] "The illustrated operation 104 in FIG. 3 includes adding a guard instruction in the form of an invalid op code. Each of the fixed fragments 202A-202D is converted to a corresponding fixed fragment 302A-302D that includes an invalid opcode after the fixed instruction 202A-202D. Each of the relocatable fragments 204A-204D is converted to a corresponding relocatable fragment 304A-304D that includes an invalid opcode after the relocatable instruction 204A-204D. Fewer or more invalid opcodes may be used to pad each fragment, such as a random number of invalid opcodes being added to each fragment, a specified number of invalid opcodes being added to every other fragment, a specified number of invalid opcodes being added to only the relocatable fragments or the fixed fragments, or the like." [0043]; Fig. 3 "The compiler 802 is a program that converts higher-level instructions into a machine-code or a lower-level form. The code form allows the processing circuitry 808 to execute the instructions and is sometimes called an executable program." [0076]; Fig. 8
after the introducing, delivering the computer-executable code as an output of the compilation tool. - "The loader 804 receives the executable program from the compiler 802." [0077]

With respect to claim 11, Hong teaches,
A non-transitory computer-readable recording medium comprising: - Fig. 9
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 18, Hong teaches,
A computer system comprising: - Fig. 9
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 2, 12 and 20, Hong teaches,
wherein the object code comprises functions including a set of machine instructions, - "The compiler 802 is a program that converts higher-level instructions into a machine-code or a lower-level form. The code form allows the processing circuitry 808 to execute the instructions and is sometimes called an executable program." [0076]; Fig. 8; and the method comprises introducing the additional illegal instructions between the functions of the object code. - "FIG. 2 illustrates, by way of example, a diagram of an embodiment of a simple function broken up into fixed instructions 202 and relocatable instructions 204." [0034]; Fig. 2 "Each of the fixed fragments 202A-202D is converted to a corresponding fixed fragment 302A-302D that includes an invalid opcode after the fixed instruction 202A-202D. Each of the relocatable fragments 204A-204D is converted to a corresponding relocatable fragment 304A-304D that includes an invalid opcode after the relocatable instruction 204A-204D." [0043]; Fig. 3 "Due, at least in part, to the linked list nature of the fragments 302A-302D and 304A-304D, patches to individual fragments 302A-302D and 304A-304D, whole functions, or new insertion of functions and code into the code base is as trivial as inserting a node into a linked list. Doing this while the application is running can be thought of as hot patching. Windows allows hot patching through dummy instructions before and at the beginning of a function, but this only allows for hot patching at the beginning of a function. DFASLR fragments allow hot patching at any fragment location, allowing for finer granularity hot patching." [0054]

With respect to claims 3, 13 and 21, Hong teaches,
further comprising introducing at least one additional illegal instruction after a branch instruction of the object code translated from the source code. - "Other software hardening countermeasures include inserting an invalid opcode after a jump instruction of a fragment." [0042]

With respect to claims 4, 14 and 22, Hong teaches,
further comprising introducing an additional branch instruction followed by at least one additional illegal instruction between two machine instructions of the object code translated from the source code. - "Other software hardening countermeasures include inserting an invalid opcode after a jump instruction of a fragment." [0042] "Each of the relocatable fragments 204A-204D is converted to a corresponding relocatable fragment 304A-304D that includes an invalid opcode after the relocatable instruction 204A-204D. Fewer or more invalid opcodes may be used to pad each fragment, such as a random number of invalid opcodes being added to each fragment, a specified number of invalid opcodes being added to every other fragment, a specified number of invalid opcodes being added to only the relocatable fragments or the fixed fragments, or the like." [0043]; Fig. 3

With respect to claim 9, Hong teaches,
further comprising performing the introducing of the additional instructions on only a portion of the object code. - "In one or more embodiments, operation 104, is performed during compilation time (sometimes called build time)." [0039] "The illustrated operation 104 in FIG. 3 includes adding a guard instruction in the form of an invalid op code. Each of the fixed fragments 202A-202D is converted to a corresponding fixed fragment 302A-302D that includes an invalid opcode after the fixed instruction 202A-202D. Each of the relocatable fragments 204A-204D is converted to a corresponding relocatable fragment 304A-304D that includes an invalid opcode after the relocatable instruction 204A-204D. Fewer or more invalid opcodes may be used to pad each fragment, such as a random number of invalid opcodes being added to each fragment, a specified number of invalid opcodes being added to every other fragment, a specified number of invalid opcodes being added to only the relocatable fragments or the fixed fragments, or the like." [0043]; Fig. 3 

With respect to claim 10, Hong teaches,
further comprising introducing the additional instructions into the object code at locations of the object code selected at least partly at random. - "At operation 104, the relocatable instructions 204 can be divided into groups of instructions called relocatable fragments. The relocatable fragments can be any granularity including creating fragments with only a single instruction. At operation 104, software hardening countermeasures can be applied to the relocatable fragments. These software hardening countermeasures can include guard instructions to catch code-reuse attacks or probing and gadget smashing techniques. A guard instruction can include an invalid opcode." [0038] "At operation 106, the location of the relocatable fragments 304A-304D can be randomized." [0044]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200089502 A1 - hereinafter "Hong", in view of WO 02057905 A1 - hereinafter "Hartlieb".

With respect to claims 7, 17 and 25, Hong does not explicitly teach,
introducing at least two successive additional illegal instructions between at least two machine instructions of the object code translated from the source code.
However, in the analogous field of software security, Hartlieb teaches:
"FIG. 2 shows a code sequence 5 of any program in the diagram. In this code sequence 5, randomly selected code sequences 6 (Dummy sequences) are inserted at various predetermined or likewise randomly selected locations, so that the extended code sequence 50 results." (page 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hong with Hartlieb's teachings because doing so would provide Hong's system with the ability to harden code to make an attack by differential power analysis more difficult, as suggested by Hartlieb (Abstract).

With respect to claim 8, Hartlieb teaches,
randomly selecting a number of successive additional illegal instructions to introduce between the at least two machine instructions of the object code translated from the source code. - "FIG. 2 shows a code sequence 5 of any program in the diagram. In this code sequence 5, randomly selected code sequences 6 (Dummy sequences) are inserted at various predetermined or likewise randomly selected locations, so that the extended code sequence 50 results." (page 2)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200089502 A1 - hereinafter "Hong", in view of WO 2015174512 A1 - hereinafter "Suginaka".

With respect to claim 19, Hong does not explicitly teach,
receive an illegal instruction exception generated by the processor in response to the processor reading an additional illegal instruction during an execution of the computer-executable code; and
stop the execution of the computer-executable code after receiving the illegal instruction exception.
However, in the analogous field of computer security, Suginaka teaches:
"Then, the interrupt handler 32 analyzes whether or not the instruction that issued the invalid opcode exception is a Syscall instruction (step S45). If it is not a Syscall instruction, processing corresponding to another invalid opcode corresponding to the instruction is executed (step S47). On the other hand, if it is a Syscall instruction, correctness evaluation processing is executed (step S49), and if the evaluation result is valid (Yes in step S51), control is transferred to the kernel 35. (Step S53). On the other hand, if the result of the evaluation is invalid (No in step S51), a process for returning the next instruction following the Syscall instruction to the issuing AP (iret) or a process for terminating the program for the kernel 35 is performed. (Step S53)." (page 7, ¶1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Hong with Suginaka's teachings because doing so would provide Hong's system with the ability to prevent information leakage, as suggested by Suginaka (page 7, ¶1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, WO 2019152752 A1 is cited for teaching:
Methods and systems for preventing code injection attacks are disclosed. Embodiments include generating a random security tag and obtaining an instruction block comprising an instruction to be executed by a processor. The instruction block includes at least one no-operation (NOP) instruction at a specified location within the instruction block... (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/
Primary Examiner, Art Unit 2192